IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI

SAMANTHA LUND,

Petitioner,
V. CASE NO. 4:20-cv-00170-BCW
LONE JACK C-6 SCHOOL DISTRICT and
DR. MATTHEW TARWATER

eet eee ee ee ee ee ee ee Nee”

Defendants.

ORDER GRANTING DEFENDANT MATTHEW TARWATER, EdD’S MOTION TO
REOPEN CASE FILE

NOW ON THIS _____ day of July, 2020, this matter comes before the Court on
Defendant Matthew Tarwater, EdD’s Motion to Reopen Case File. After reviewing the
Court file and being well and duly advised in the premises, the Court finds that the Motion
be, and hereby is, GRANTED. This case file is now reopened.

IT IS SO ORDERED.

 

 

Dated Honorable Brian C. Wimes

Submitted by:

EVANS & DIXON, L.L.C.

/s/Brian J. Niceswanger

Brian J. Niceswanger MO #36239
Stephanie A. Preut MO #64330
1100 Main Street, Suite 2000

Kansas City, MO 64105

and

EXHIBIT

iA.
3
g
82 Corporate Woods, Suite 900
10851 Mastin Boulevard
Overland Park, Kansas 66210
(T): (913) 701-6810

(F): (913) 341-2293
KCCivilLit@evans-dixon.com
ATTORNEY FOR DEFENDANT
